Citation Nr: 1004372	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-20 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for pleural fibrosis, 
claimed as residuals of asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 

The Board remanded the Veteran's claim for additional 
development in July 2009.  The ordered development has been 
completed, so the case is properly before the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's pleural fibrosis is not causally related to 
any in-service event, including exposure to asbestos.  


CONCLUSION OF LAW

The Veteran's pleural fibrosis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers 
from a disability, medical evidence (or, in certain 
circumstances, lay evidence) of an in service incurrence or 
aggravation of that disability, and medical evidence of a 
nexus between the present disability and the disability 
claimed in service.  Hickson v. West, 12 Vet. App 247, 253 
(1999) (citing 38 C.F.R. § 3.303(a)).  In this case, the 
Veteran claims that he was exposed to asbestos while serving 
in the Navy.  He believes that the pleural fibrosis from 
which he suffers today was caused by this exposure.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze a veteran's claim for 
service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative 
guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993), McGinty 
v. Brown, 4 Vet. App. 428 (1993).  While there is no 
specific statutory guidance and the Secretary has not 
promulgated regulations with regard to asbestos related 
claims, the VA Adjudication Procedure Manual, M 21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C (Manual) guides the 
Board on service connection claims for disabilities 
resulting from asbestos exposure.  

The Manual, last updated in December 2005, defines asbestos 
as a fibrous form of silicate mineral of varied chemical 
composition and physical configuration, derived from 
serpentine and amphibole ore bodies.  Manual, Subsection 
(a).  Common materials that may contain asbestos are steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  Id. at Subsection (a).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, shipyard work, insulation work, demolition of old 
buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  Id. at 
Subsection (f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis 
(the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis), tumors, pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
Id. at Subsection (d).  The adjudication of a claim for 
service connection for a disability resulting from asbestos 
exposure should include a determination as to whether or 
not: (1) service records demonstrate the veteran was exposed 
to asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

Again, the Veteran claims that the pleural fibrosis - which 
medical records alternatively refer to as interstitial 
fibrosis and pulmonary fibrosis - from which he currently 
suffers is related to in-service asbestos exposure.  As the 
probative medical evidence does not indicate that there is a 
nexus between the two, his claim must be denied.  

First, the Board acknowledges that the Veteran currently 
suffers from pleural fibrosis.  This diagnosis has been made 
and confirmed by both VA and private doctors.  

The Board also recognizes that the Veteran was likely 
exposed to asbestos during his Naval service.  The Veteran 
served both as a Fireman's Apprentice and as an Electronics 
Technician aboard the U.S.S. Basilone.  The Veteran has also 
stated that he recalls being exposed to asbestos while in 
the military.  Based on this evidence, the Board finds it 
likely that he was exposed to asbestos at some time during 
his active duty service.  

The only question thus remaining is whether there is a 
medical nexus between the Veteran's current condition and 
his in-service asbestos exposure.  

The Veteran underwent a VA examination complete with 
pulmonary function testing in April 2005.  The examiner 
found that the Veteran was suffering from severe lung 
disease consisting of fibrosis in both lungs.  Despite this, 
the examiner did not find any lung abnormalities specific to 
asbestos.  She found no pleural calcifications or pleural-
based masses, both of which she considered hallmarks of 
asbestosis.  Given that, the examiner wrote that it is less 
likely than not that the interstitial fibrosis is due to 
asbestosis.  

In July 2009, the Board remanded the case for clarification 
of whether the Veteran's pleural fibrosis could be related 
to asbestos exposure in general and not simply to 
asbestosis.  In an October 2009 addendum, the VA examiner 
from the Veteran's April 2005 VA respiratory examination 
stated that the Veteran's current lung disability is less 
likely than not caused by in-service asbestos exposure.  

The examiner reviewed the Veteran's claims file and medical 
history before forming her conclusion.  She based her 
conclusion on the fact that the Veteran had significant 
post-service asbestos exposure in addition to his in-service 
asbestos exposure.  More importantly, she wrote that 
asbestos exposure is one of many causes of interstitial 
fibrosis, but the Veteran does not have lung changes that 
are specifically caused by asbestos exposure.  For instance, 
the Veteran's CT scans have never shown pleural plaques, a 
condition specifically related to asbestos exposure.  She 
also noted that the Veteran's private doctors also have not 
found such pleural plaques either.  Accordingly, she 
reiterated her opinion that as the Veteran does not have the 
pathognomonic sign of asbestos exposure, his current lung 
condition is less likely than not related to in-service 
asbestos exposure.  

Records of the Veteran's private medical treatment have also 
been associated with the claims file.  The Veteran has been 
under the care of Dr. P. William Ludwig with the Medical 
Specialists of the Palm Beaches since at least 2002.  

In an April 2002 record, Dr. Ludwig reviewed the Veteran's 
history.  At that time, the Veteran informed Dr. Ludwig that 
he smoked one pack of cigarettes per day from the age of 
eighteen to fifty-five.  Further, he denied asbestos 
exposure in service but admitted that he had significant 
post-service exposure from 1967 to 1988.  Most importantly, 
at the time of this examination, Dr. Ludwig noted that the 
Veteran did not have pathognomonic asbestos changes on his 
CAT scan.  Dr. Ludwig concluded that it would be very 
difficult to say whether the Veteran's lung problems were 
related to asbestos, let alone to any in service asbestos 
exposure.  

In June 2003, Dr. Ludwig again noted that nothing on the 
Veteran's CAT scan reflected that he suffered from an 
asbestos related pulmonary disease.  Dr. Ludwig examined the 
Veteran in November 2004.  He wrote that the Veteran had 
been doing well over the last year, though he suffered from 
dyspnea on exertion, decreased exercise tolerance, and 
shortness of breath on exertion.  Importantly, Dr. Ludwig 
wrote that the Veteran's x-rays and CAT scans have never 
reflected pathopneumonic changes for asbestos related lung 
disease.  

In a December 2004 letter, Dr. Ludwig stated that the 
Veteran had a history of interstitial lung disease, which he 
stated was likely based on exposure to asbestos during the 
Veteran's naval career.  In July 2005, following the RO 
rating decision denying service connection for pleural 
fibrosis, Dr. Ludwig amended his conclusion, stating that 
the Veteran has clinical evidence of asbestosis.  Dr. Ludwig 
related this asbestosis to the Veteran's asbestos exposure 
in the Navy.  

In conjunction with his substantive appeal, the Veteran 
submitted Dr. Ludwig's July 2005 letter along with a May 
2006 letter from Dr. Joel Gordon.  Dr. Gordon wrote that the 
Veteran has been diagnosed with asbestosis, and that the 
Veteran's only exposure to asbestos was during his service 
in the Navy.  Dr. Gordon stated that this exposure directly 
caused the asbestosis from which the Veteran suffers.  

When there is an apparent difference of medical opinion, it 
is the Board's responsibility to weigh the credibility of 
the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992)).  In assessing medical evidence, whether a physician 
provides a basis for his medical opinion goes to the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 
140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. 
Brown, 5 Vet. App. 229, 232 (1993).  The Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990).

Here, the Board finds that the December 2004 and July 2005 
opinions of Dr. Ludwig and the May 2006 opinion of Dr. 
Gordon to be of little weight.  Both doctors' opinions are 
short, unaccompanied by medical evidence showing why and how 
each doctor made his conclusion.  Neither doctor spoke of 
why it is more likely that the Veteran's current disability 
is more related to his in-service asbestos exposure than to 
his more significant and longer post-service asbestos 
exposure.  Further, the more substantive records of Dr. 
Ludwig's treatment of the Veteran from April 2002 to 
November 2004 directly contradict his later conclusions.  

The Board finds the opinion of the VA examiner to be more 
reliable, as it contains greater indicia of reliability.  In 
both her April 2005 and October 2009 opinions, the examiner 
reviewed the Veteran's claims file and medical history.  She 
based her opinions on a review of this entire history, and 
her opinions were much more thorough.  Importantly, the VA 
examiner showed how and why she came to her decision, as she 
discussed the evidence underpinning her conclusion.  

As the most probative medical evidence of record shows that 
the Veteran's pleural fibrosis is not causally related to 
any in-service event, including exposure to asbestos, the 
Board concludes that the Veteran's pleural fibrosis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 
38 C.F.R. §§ 3.102, 3.159, 3.303.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 
3.326(a) (2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2004 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  
Subsequent to the filing of the claim at issue, the Court 
ruled that VA must inform claimants of all five elements of 
a service connection claim, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran received notice of these elements in a March 2006 
letter prior to the April 2006 Statement of the Case in 
which his case was readjudicated.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment 
records and records of his post-service VA and private 
treatment.  The Veteran was afforded a VA compensation and 
pension exam prior to the RO's decision in the matter.  The 
evidence already of record is sufficient to decide the case.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for pleural fibrosis as a residuals of 
asbestos exposure is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


